DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2018/0210243 A1) in view of Clikeman et al. (US 6,473,220).
Regarding claim 1, Fang et al. teach a display device comprising:
a viewing angle control panel (170; see at least figures 11, 12, 13); and
a backlight module (140; see at least figure 7, 11, 12 and 13), arranged below the viewing angle control panel (170; see at least figures 11-13), and
comprising:
a light source (141; see at least figure 7); and
an optical adjustment layer (145; see at least figure 7), comprising:
a first surface (see top surface of layer 145 in at least figure 7);

Fang et al. do not explicitly teach a plurality of openings, passing through the optical adjustment layer and at least one of the plurality of openings has a first width on the first surface, and a second width on the second surface, and the first width is less than the second width.
Clikeman et al. teach an optical adjustment layer having a plurality of openings (see figure 6 where opening between structures 32 are formed) in the layer (31; see at least figure 6) and the first width on the first surface is less than the second width on the second surface (see top surface of 31 where first width between structures 21 is smaller than the second width of the opening between the bottom surfaces of structures 32). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical adjustment layer of Fang et al. to include openings as taught by Clikeman et al. as an alternative design choice.
Fang et al. modified by Clikeman et al. teach the optical adjustment layer having a plurality of openings but Clikeman et al. do not explicitly teach a spacing between two adjacent openings of the plurality of openings ranges between 0.04mm and 0.08mm. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the openings of the optical adjustment layer of Clikeman et al. to range between 0.04mm and 0.08mm as an alternative design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering 
Regarding claim 5, Fang et al. modified by Clikeman et al. teach the display device of Claim 1, and Clikeman et al. teach openings but do not explicitly teach wherein the second width ranges between 0.010mm and 0.020mm. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the openings of the optical adjustment layer of Clikeman et al. to have a second width that ranges between 0.010mm and 0.020 mm as an alternative design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.
Regarding claim 6, Fang et al. modified by Clikeman et al. teach the display device of Claim 1, and Clikeman et al. further teach openings but do not explicitly teach wherein an inclination angle between the second surface and an edge of one of the plurality of openings ranges between 30° and 89°. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the openings of the optical adjustment layer of Clikeman et al. to have an inclination angle between the second surface and an edge of one of the plurality of openings ranges between 30° and 89°as an alternative design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.
Regarding claim 11, Fang et al. modified by Clikeman et al. teach the display device of Claim 1, and Clikeman et al. further teach openings but do not explicitly teach 
Regarding claim 18, Fang et al. modified by Clikeman et al. teach the display device of Claim 1, and Clikeman et al. further teach openings but do not explicitly wherein an angle between an extension direction of one of the plurality of openings and an edge of the optical adjustment layer ranges between 30° and 150°. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the openings of the optical adjustment layer of Clikeman et al. to have an edge of the optical adjustment layer ranges between 30° and 150° as an alternative design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.
Regarding claim 20, Fang et al. modified by Clikeman et al. teach the display device of claim 1 and Fang et al. further teach wherein the backlight module further comprises a light guiding plate (142) and a reflective sheet (143), and the optical adjustment layer  (180A), is disposed between the light guiding plate (142) and the reflective sheet (143). 
Claims 8,9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2018/0210243 A1) in view of Clikeman et al. (US 6,473,220) as applied to claim 1 above and further in view of Tillin et al. (US 2010/0014313 A1).
Regarding claim 8, Fang et al. modified by Clikeman et al. teach the display device of Claim 1, but are silent about wherein the backlight module further comprises a dual brightness enhancement film disposed between the optical adjustment layer and the viewing angle control panel. 
Tillin et al. teach a display device comparing a brightness enhancement film (see at least figure 1; paragraph [0022] discloses that 19 is BEF film). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fang et al. to include a brightness enhancement film as taught by Tillin et al. to enhance the brightness of the display (see paragraph [0022] of Tillin et al.)
Regarding claim 9, Fang et al. modified by Clikeman et al. teach the display device of Claim 1, but are silent about wherein the backlight module further comprises a dual brightness enhancement film disposed between the optical adjustment layer and the light source. 
Tillin et al. teach a display device comparing a brightness enhancement film (see at least figure 1; paragraph [0022] discloses that 19 is BEF film). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fang et al. to include a brightness enhancement film as taught by Tillin et al. to enhance the brightness of the display (see paragraph [0022] of Tillin et al.).
Regarding claim 12, Fang et al. modified by Clikeman et al. teach the display device of Claim 1, and Fang et al. further teach wherein the backlight module further comprises a light guiding plate (142; see at least figure 7), a reflective sheet (143; see paragraph [0042]) but are silent about a dual brightness enhancement film, and the light guiding plate is disposed between the reflective sheet and the dual brightness enhancement film.
Tillin et al. teach a display device comparing a brightness enhancement film (see at least figure 1; paragraph [0022] discloses that 19 is BEF film). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fang  et al. to include a brightness enhancement film as taught by Tillin et al. to enhance the brightness of the display (see paragraph [0022] of Tillin et al.).
Regarding claim 13, Fang et al. modified by Clikeman et al. and Tillin et al. teach the display device of Claim 12, and Tillin et al. teach wherein the dual brightness enhancement film (19; see at least figure 1) is disposed between the light guiding plate and the optical adjustment layer. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fang et al. to include a brightness enhancement film as taught by Tillin et al. to enhance the brightness of the display (see paragraph [0022] of Tillin et al.).
Regarding claim 14, Fang et al. modified by Clikeman et al. and Tillin et al. teach the display device of Claim 12, and Fang et al. further teach an optical adjustment layer (145) and a light guiding plate (142; see at least figure 7) but is silent about a dual brightness enhancement film. Tillin et al. teach a display device comparing a brightness enhancement film (see at least figure 1; paragraph [0022] discloses that 19 is BEF film). 
Regarding claim 15, Fang et al modified by Clikeman et al. and Tillin et al. teach the display device of Claim 12, and Fang et al. further teach wherein the backlight module further comprises a compound prism film (145) disposed between the optical adjustment layer (110) and the light guiding plate (142). 
Regarding claim 16, Fang et al. modified by Clikeman et al. and Tillin et al. teach the display device of Claim 15, and Fang et al. further teach wherein the compound prism film (145) is a crossed brightness enhancement film. 
Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 2018/0210243 A1) in view of Clikeman et al. (US 6,473,220) as applied to claim 1 above and further in view of Sakuragi et al. (US 2015/0062491 A1).
Regarding claim 10, Fang et al. modified by Clikeman et al. teach the display device of Claim 1, wherein the viewing angle control panel further comprises a viewing angle control layer having phase retardation ranging between 400nm and 1200nm.
	Sakuragi et al. teach a liquid crystal display device comprising a light control layer having a phase retardation ranging between 400 nm and 1200 nm (see paragraph [0335] where wavelength is 404nm and 436 nm).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the display device of Fang et al. to include a light control 
Regarding claim 17, Fang et al. modified by Clikeman et al. teach the display device of Claim 1, but are silent about wherein the backlight module further comprises an upper diffuser film disposed on the optical adjustment layer.
	Sakuragi et al. teach a liquid crystal display device comprising a backlight module comprising an upper diffuser film (140; see at least figure 1; see paragraph [0173]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fang et al. to include a diffuser film as taught by Sakuragi et al. as an alternative design choice to achieve a desired illumination output.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 6, 8-18 and 20 have been considered but are moot in view of new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510.  The examiner can normally be reached on Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.A/           Examiner, Art Unit 2875   

/DIANE I LEE/           Supervisory Patent Examiner, Art Unit 2875